      Case 1:16-cv-06728-CM-SDA Document 256 Filed 06/16/20 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK




IN RE SIGNET JEWELERS LIMITED                     Civil Action No. 1:16-cv-06728-CM-SDA
SECURITIES LITIGATION




               NOTICE OF LEAD COUNSEL’S MOTION FOR
        AN AWARD OF ATTORNEYS’ FEES AND LITIGATION EXPENSES

TO:    All Counsel of Record

       PLEASE TAKE NOTICE that in accordance with Federal Rules of Civil Procedure 23(e)

and 23(h) and this Court’s Order Preliminarily Approving Settlement and Authorizing

Dissemination of Notice of Settlement entered April 14, 2020, Lead Counsel will and does

hereby move this Court, before Chief Judge Colleen McMahon, on July 21, 2020 at 4:00 p.m.,

for entry of an Order awarding attorneys’ fees and litigation expenses. The motion is based on

(a) the Declaration of John Rizio-Hamilton in Support of (I) Lead Plaintiff’s Motion for Final

Approval of Class Action Settlement and Plan of Allocation and (II) Lead Counsel’s Motion for

an Award of Attorneys’ Fees and Litigation Expenses; (b) the Memorandum of Law in Support

of Lead Counsel’s Motion for an Award of Attorneys’ Fees and Litigation Expenses; and (c) all

other papers and proceedings herein. A proposed Order granting the requested relief will be

submitted with Lead Counsel’s reply papers after the June 30, 2020 deadline for objecting to the

motion has passed.
      Case 1:16-cv-06728-CM-SDA Document 256 Filed 06/16/20 Page 2 of 2



Dated: June 16, 2020                      Respectfully submitted,

                                          BERNSTEIN LITOWITZ BERGER
                                           & GROSSMANN LLP

                                          /s/ John Rizio-Hamilton

                                          John Rizio-Hamilton
                                          Rebecca E. Boon
                                          1251 Avenue of the Americas
                                          New York, NY 10020
                                          Telephone: (212) 554-1400
                                          Facsimile: (212) 554-1444
                                          johnr@blbglaw.com
                                          Rebecca.Boon@blbglaw.com

                                          Lead Counsel for Lead Plaintiff the Public
                                          Employees’ Retirement System of
                                          Mississippi and the Class

                                          GADOW TYLER, PLLC
                                          Jason M. Kirschberg
                                          511 E. Pearl St.
                                          Jackson, MS 39201
                                          Telephone: (601) 355-0654
                                          Facsimile: (601) 510-9667
                                          Email: jason@gadowtyler.com

                                          Additional Counsel for Lead Plaintiff Public
                                          Employees’ Retirement System of
                                          Mississippi




                                      2
